DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Claim Rejections - 35 USC § 112
Claim 24 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19, which claim 24 depends from recites “  wherein the polymer has at least a soft segment which has a polyisoprene structure or a polybutadiene structure”. Claim 24 recites “wherein the soft segment includes a polyisoprene structure, a polybutadiene structure, a polyalkylene glycol structure, or a polysiloxane structure”.  Claim 24 does not further limit claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8  are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., (US 20150171478) in view of Cotton et al., (US 20090162754), as evidenced by Yang et al. (A Novel Flexible Supercapacitor Based on Cross-Linked PVDF-HFP Porous Organogel Electrolyte and Carbon Nanotube Paper@                                
                                    π
                                
                            -Conjugated Polymer Film Electrodes). 
Regarding claims 1, 6, and 8, Suzuki discloses an all solid state battery including an first active material layer including an active material, a second active material layer, and a solid electrolyte later [0015], a sulfide solid electrolyte is used for the solid electrolyte [0039]. The solid electrolyte layer contains a binder [0042].  Suzuki further discloses solid electrolyte can be used for an all solid state battery. Examples of such solid electrolyte include oxide based amorphous solid electrolyte such as Li2O, sulfide-based amorphous solid electrolyte such as Li2S or Li2S-P2S5 [0039]. Suzuki further discloses in example 1, a solid electrolyte that comprises Li2S and P2S5 mixed with a heptane solvent, the solid electrolyte was put in a mold and was pressed forming the solid electrolyte layer [0061]. Examiner notes that solid electrolyte that comprises Li2S and P2S  reads on the claimed inorganic solid electrolyte have a conductivity of an ion metal belonging to Group I of the periodic table (Li2S  conductivity of an ion metal belonging to group I of the periodic table).  Examiner notes that solid electrolyte layer reads on the claimed solid electrolyte sheet. (CLAIM 8)  Suzuki does not disclose the binder includes a polymer having a crosslinking structure and the polymer has the Young modulus of claims 1 and 2.
Cotton discloses a solid electrolyte including lithium salt to provide ion conduction [0011]. The solid polymer electrolyte includes a second polymer, the role of the second polymer is to increase the mechanical resistance of the solid electrolyte to the growth of dendrites on the surface of the lithium metal [0013]. The solid polymer electrolyte is more tear resistant [0014]. The second polymer is a crystalline polyvinylidene fluoride co- hexafluoropropylene (PVDF-HFP) [0015], its melt temperature must be higher than the internal operating temperature of the battery [0015].  The crystallites provide strength to the solid electrolyte and improve mechanical resistance of the electrolyte [0015]. The solid polymer electrolyte has a Young modulus ranging from 2 MPa (290 psi) to 5 MPa (725 psi), [0023], which converts to 0.002 GPa to 0.005 GPa.  
While modified Suzuki does not disclose the polymer constituting the binder has a crosslinking structure, a polyvinylidene fluoride co- hexafluoropropylene (PVDF-HFP) polymer is known in the art to  have a crosslinking structure  as evidenced by Yang. Yang teaches a cross linked poly(vinylidene fluoride co-hexafluoropropylene) (PVDF-HFP)  [page 2068], cross-linked PVDF-HFP membranes are expected to be more dimensionally stable [page 2067]. To emphasize the effect of cross-linking on mechanical performance of the PVDF-HFP membrane, a tensile test was carried out ,the tensile strength (1.80 MPa) of the cross-linked PVDF-HFP membrane is twice that of the nonirradiated membrane (0.94 MPa), indicating the improved tensile strength through cross-linking [page 2069]. 
It would have been obvious to one having ordinary skill in the art to replace crystalline polyvinylidene fluoride co- hexafluoropropylene (PVDF-HFP) as the binder of Suzuki in order to have as solid electrolyte with strong mechanical resistance and resistant the growth of dendrites, as shown by Cotton.  Therefore modified Suzuki discloses a binder comprising a polymer polyvinylidene fluoride co- hexafluoropropylene (PVDF-HFP), which has a  crosslinked structure as evidenced by Yang . 
While modified  Suzuki does not explicitly disclose the binder includes a polymer satisfying the follow conditions 1 or 2, (condition 1) A Young’s module is 0.003 GPa or more and less than 0.2 GPa and a breaking elongation is 300% to 700%, and (condition 2) A young’s modulus is 0.2 to 2 GPa and a breaking elongation is 10% to 1,000%, however, the binder of modified  Suzuki  discloses a crosslinked polymer polyvinylidene fluoride co- hexafluoropropylene (PVDF-HFP), which is a polymer included in the list of acceptable polymers included in table 1, page 50 at [0167], and  PVDF-HFP is a polymer that has a crosslinked  and crystalline structure.   Due to Suzuki using the same polymer as the applicant the polymer is expected to have the same Young’s modulus and breaking elongation, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).(CLAIMS 1 AND 6 ) 
Regarding claim 2 , modified Suzuki discloses all of the limitations as set forth above in claim 1. While modified Suzuki does not explicitly disclose the polymer satisfies the following condition 3, Young’s modulus is 0.2 to 2 GPa and a breaking elongation is 300% to 700%, modified Suzuki discloses the binder of modified Suzuki discloses a polymer polyvinylidene fluoride co- hexafluoropropylene (PVDF-HFP), which is a polymer included in the list of acceptable polymers included in table 1 at [0167]. At table 1, PVDF-HFP meets condition 3. Due to modified Suzuki using the same polymers as the applicant and based on the temperature and compression used during manufacture it is expected to have the claimed Young’s modulus and breaking elongation, absent any evidence to the contrary. (CLAIM 2)
Regarding claim 3,  modified Suzuki discloses all of the limitations as set forth above in claim 1.  Modified Suzuki does not disclose the yield elongation of the polymer is 10% or more.  Modified Suzuki discloses a compressive force is applied to the solid electrolyte and causes a deformation, while the compressive force is applied the deformation of the solid electrolyte is sustained, however when the compressive force is removed the solid electrolyte becomes easy to be recovered to a shape close to a shape before the force was applied [0035]. 
Examiner notes that yield elongation is the increase in length of a material when it is stretched under tension until it reaches a yield point (breaking point of deformation point). Examiner further notes that the role of the binder is to act as a binding/adhesive agent for the particles in the solid electrolyte, the binder is able to expand during harsh environments in the battery. Examiner further notes that a binder comprises polymers with great elastic properties that are capable of expanding during high temperatures in an effort to continue to bond the active material particles. 
 In effort to optimize the elastic properties of the binder and polymer, it would have been obvious to one having ordinary skill in the art to arrive at the claimed yield elongation of the polymer is 10% or more in order to maintain the adhesion of the particles.  (CLAIM 3 )
Regarding claims 4, 5, and  7, modified Suzuki discloses all of the limitations as set forth above in claim 1.  Modified Suzuki further discloses in example 1, an inorganic solid electrolyte that comprises Li2S and P2S5 mixed with a heptane solvent, the solid electrolyte was put in a mold and was pressed forming the solid electrolyte layer [0061].  Examiner further notes that Li2S and P2S5 read on the claimed active material. (CLAIMS 4 and 7 )  Examiner further notes that heptane solvent reads on the claimed dispersion medium. (CLAIM 5 )
Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over  Suzuki et al., (US 20150171478),  and further in view of Cotton et al., (US 20090162754), as evidenced by Yang et al. (A Novel Flexible Supercapacitor Based on Cross-Linked PVDF-HFP Porous Organogel Electrolyte and Carbon Nanotube Paper@                                
                                    π
                                
                            -Conjugated Polymer Film Electrodes),  as applied to claim 1 above, and further in view of Makino et al., (US 10654963), as evidenced by Paranjape et al.  (Highly-branched cross-linked poly(ethylene oxide) with enhanced ionic conductivity).
Regarding claim 11, modified Suzuki discloses all of the limitations as set forth above in claim 1. Modified Suzuki does not disclose the crosslinking structure of the polymer is represented by the following general formula (1) or general formula (2). However, Makino discloses an inorganic solid electrolyte that can be applied to an all solid state secondary battery.  Examples of the inorganic solid electrolyte include a sulfide based inorganic solid electrolyte and an oxide based inorganic solid electrolyte (col.7/L 32-40).  The inorganic solid electrolyte includes metal belonging to Group 1 or 2 in the periodic table (col.7/ L 41-45).  The solid electrolyte includes an electrolyte and a high polymer binder formed of a polymer formed of a hard segment and a soft segment (col.6/L 20-23). Since a high polymer binder (B) has a hard segment and a soft segment in a molecule, the water resistance of the solid electrolyte can be improved (col.9/L3-5). Since the high 15 polymer binder (B) according to the invention has a hard segment and a soft segment in a molecule, an increase of the Formula (1-4) interface resistance is effectively prevented (col.9/ L 15-18).  The soft segment can be a long chain branched group (col.9/ L55-56).  The soft segment preferably contains at least any one of a polyalkylene oxide chain (a polyethylene oxide chain). The soft segment is more preferably a group selected from Group II below, 

    PNG
    media_image1.png
    424
    627
    media_image1.png
    Greyscale
 (col.12/5-30).
The polymer polyalkylene oxide chain (a polyethylene oxide chain) meets general formula 1.  
 Paranjape teaches that  polymers containing poly(ethylene oxide) (PEO) have been used as materials for solid electrolytes for lithium-ion batteries,  poly(ethylene oxide) (PEO) is  amorphous and have flexible polymer chains to achieve high Li ion conductivity. Cross-linked PEOs copolymers contain short PEO side chains  and thus high content of amorphous PEO, while the cross-linking enhances mechanical strength for solid electrolytes [abstract].  
It would have been obvious to one having ordinary skill in the art to use polyalkylene oxide chain (a polyethylene oxide chain)  as the crosslinking structure of the polymer binder PVdF-HFP of modified Suzuki in  order to  improve the water resistance of  the solid electrolyte  and to prevent  interface resistance in the electrolyte and to further enhance the mechanical strength of the solid electrolyte by busing a crosslinked polyethylene oxide (CLAIM 11)
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Suzuki et al., (US 20150171478), further in view of  Hiroki et al. (JP 2016204494, using Google Patent English Translation for citations). 
Regarding claims 12 and 17, Suzuki discloses an all solid state battery including an first active material layer including an active material, a second active material layer, and a solid electrolyte later [0015], a sulfide solid electrolyte is used for the solid electrolyte [0039]. The solid electrolyte layer contains a binder [0042].  Suzuki further discloses solid electrolyte can be used for an all solid state battery. Examples of such solid electrolyte include oxide based amorphous solid electrolyte such as Li2O, sulfide-based amorphous solid electrolyte such as Li2S or Li2S-P2S5 [0039]. Suzuki further discloses in example 1, a solid electrolyte that comprises Li2S and P2S5 mixed with a heptane solvent, the solid electrolyte was put in a mold and was pressed forming the solid electrolyte layer [0061]. Examiner notes that solid electrolyte that comprises Li2S and P2S  reads on the claimed inorganic solid electrolyte have a conductivity of an ion metal belonging to Group I of the periodic table (Li2S  conductivity of an ion metal belonging to group I of the periodic table).  Examiner notes that solid electrolyte layer reads on the claimed solid electrolyte sheet. (CLAIM 17)  Suzuki does not disclose the binder includes a polymer, wherein the polymer has at least one functional group belonging to the group of functional groups (II) consisting of a sulfanyl group, an isocyanate group, a group having a cholesterol ring structure, and a group having a structure in which a group of three or more aromatic rings is fused together. Hiroki discloses a solid electrolyte containing a conductive polymer composition, containing a conductive polymer having a functional group with a crosslinking agent used for a binder (Hiroki:[page 2]). The  polymer composition has  excellent reliability and  contributes to large  capacity of the solid electrolyte (Hiroki:[page 1]).  The cross-linking agent contained in the conductive polymer  is preferably isocyanate-based (Hiroki:[page 3]).  It would have been obvious to one having ordinary skill in the art to use the isocyanate based polymer  taught by Hiroki as the polymer of modified Suzuki in order to improve the reliability  and capacity of the solid electrolyte, as taught by Hiroki. Therefore modified Suzuki discloses a polymer having at least one functional group belonging to the group consisting of an isocyanate group.
While modified  Suzuki does not explicitly disclose the binder includes a polymer satisfying the follow conditions 1 or 2, (condition 1) A Young’s module is 0.003 GPa or more and less than 0.2 GPa and a breaking elongation is 300% to 700%, and (condition 2) A young’s modulus is 0.2 to 2 GPa and a breaking elongation is 10% to 1,000%, however, the binder of modified  Suzuki includes a polymer having a functional group  consisting of  an isocyanate group (taught by Hiroki [page 3]), which is a polymer having a functional group  included in the list of acceptable polymer  functional groups in the instant specification at [0061]-[0062].  Due to  modified  Suzuki using the same polymer having the same functional group as the applicant the polymer is expected to have the same Young’s modulus and breaking elongation, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIMS 12 and 17)
Regarding claim 13 , modified Suzuki discloses all of the limitations as set forth above in claim 12. While modified Suzuki does not explicitly disclose the polymer satisfies the following condition 3, Young’s modulus is 0.2 to 2 GPa and a breaking elongation is 300% to 700%, modified Suzuki discloses  the binder  includes a polymer having a functional group  consisting of  an isocyanate group (taught by Hiroki [page 3]), which is a polymer having a functional group  included in the list of acceptable polymer  functional groups in the instant specification at [0061]-[0062].  Due to  modified  Suzuki using the same polymer having the same functional group as applicant the polymer is expected to have the same Young’s modulus  of 0.2 to 2 GPa  and breaking elongation of 300% to 700% , absent any evidence to the contrary. (CLAIM 13)
Regarding claim 14, modified Suzuki discloses all of the limitations as set forth above in claim 12. While modified Suzuki does not explicitly disclose a yield elongation of the polymer is 10% or more, modified Suzuki discloses  the binder  includes a polymer having a functional group  consisting of  an isocyanate group (taught by Hiroki [page 3]), which is a polymer having a functional group  included in the list of acceptable polymer  functional groups in the instant specification at [0061]-[0062]. Due to  modified  Suzuki using the same polymer having the same functional group as applicant the polymer is expected to have the same yield elongation of 10% or more, absent any evidence to the contrary. (CLAIM 14)
Regarding claims 15, 16 and 18. modified Suzuki discloses all of the limitations as set forth above in claims 12 and 17.  Modified Suzuki further discloses in example 1, an inorganic solid electrolyte that comprises Li2S and P2S5 mixed with a heptane solvent, the solid electrolyte was put in a mold and was pressed forming the solid electrolyte layer (Suzuki:[0061]).  Examiner further notes that Li2S and P2S5 read on the claimed active material. (CLAIMS 15 and 18 )  Examiner further notes that heptane solvent reads on the claimed dispersion medium. (CLAIM 16)
Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., (US 20150171478), further in view of Ode et al. (US 20130258554).
Regarding claims 19 and  24-25, Suzuki discloses an all solid state battery including an first active material layer including an active material, a second active material layer, and a solid electrolyte later [0015], a sulfide solid electrolyte is used for the solid electrolyte [0039]. The solid electrolyte layer contains a binder [0042].  Suzuki further discloses solid electrolyte can be used for an all solid state battery. Examples of such solid electrolyte include oxide based amorphous solid electrolyte such as Li2O, sulfide-based amorphous solid electrolyte such as Li2S or Li2S-P2S5 [0039]. Suzuki further discloses in example 1, a solid electrolyte that comprises Li2S and P2S5 mixed with a heptane solvent, the solid electrolyte was put in a mold and was pressed forming the solid electrolyte layer [0061]. Examiner notes that solid electrolyte that comprises Li2S and P2S  reads on the claimed inorganic solid electrolyte have a conductivity of an ion metal belonging to Group I of the periodic table (Li2S  conductivity of an ion metal belonging to group I of the periodic table).  Examiner notes that solid electrolyte layer reads on the claimed solid electrolyte sheet. (CLAIM 25)  Suzuki does not disclose the binder includes a polymer, wherein the polymer has at least a soft segment which has a polyisoprene structure or a polybutadiene structure. Ode teaches a solid electrolyte (Ode:[0048]), the solid electrolyte includes a polymer anion including polyisoprenesulfonic acid (Ode:[0065]), reading on the claimed polyisoprene structure. The solid electrolyte is provided with low ESR and high heat resistance and has high stability to temperature (Ode:[0040]). It would have been obvious to one having ordinary skill in the art to use the polymer having a soft segment of  a polyisoprene structure taught by Ode, in order to have a solid electrolyte with low ESR, high heat resistance and high stability to temperature, as taught by Ode.  
While modified  Suzuki does not explicitly disclose the binder includes a polymer satisfying the follow conditions 1 or 2, (condition 1) A Young’s module is 0.003 GPa or more and less than 0.2 GPa and a breaking elongation is 300% to 700%, and (condition 2) A young’s modulus is 0.2 to 2 GPa and a breaking elongation is 10% to 1,000%, however, the binder of modified Suzuki includes a polymer having a soft segment of polyisoprene structure (taught by Ode), which is a polymer having a soft segment of polyisoprene structure  included in the list of acceptable polymer soft segments  in the instant specification at [0066].  Due to  modified  Suzuki using the same polymer having a soft segment of polyisoprene structure as  applicant the polymer is expected to have the same Young’s modulus and breaking elongation, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIMS 19 and 24- 25)
Regarding claim 20 , modified Suzuki discloses all of the limitations as set forth above in claim 19 . While modified Suzuki does not explicitly disclose the polymer satisfies the following condition 3, Young’s modulus is 0.2 to 2 GPa and a breaking elongation is 300% to 700%, the binder of modified Suzuki includes a polymer having a soft segment of polyisoprene structure (taught by Ode), which is a polymer having a soft segment of polyisoprene structure  included in the list of acceptable polymer soft segments  in the instant specification at [0066 ].  Due to  modified  Suzuki using the same polymer having a soft segment of polyisoprene structure as  applicant the polymer is expected to have the same Young’s modulus  of 0.2 to 2 GPa  and breaking elongation of 300% to 700% , absent any evidence to the contrary. (CLAIM 20)
Regarding claim 21,  modified Suzuki discloses all of the limitations as set forth above in claim 19. While modified Suzuki does not explicitly disclose a yield elongation of the polymer is 10% or more, modified Suzuki discloses the binder of modified Suzuki includes a polymer having a soft segment of polyisoprene structure (taught by Ode), which is a polymer having a soft segment of polyisoprene structure  included in the list of acceptable polymer soft segments  in the instant specification at [0066 ].  Due to  modified  Suzuki using the same polymer having a soft segment of polyisoprene structure as  applicant the polymer is expected to have the same yield elongation of 10% or more, absent any evidence to the contrary. (CLAIM 21)
Regarding claims 22, 23 and 26. modified Suzuki discloses all of the limitations as set forth above in claims 21 and 25.  Modified Suzuki further discloses in example 1, an inorganic solid electrolyte that comprises Li2S and P2S5 mixed with a heptane solvent, the solid electrolyte was put in a mold and was pressed forming the solid electrolyte layer (Suzuki:[0061]).  Examiner further notes that Li2S and P2S5 read on the claimed active material. (CLAIMS 22 and 26)  Examiner further notes that heptane solvent reads on the claimed dispersion medium. (CLAIM 23)
Claims 27- 35 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., (US 20150171478), further in view of Ode et al. (US 20130258554).
Regarding claims 27, 32 and 34-35, Suzuki discloses an all solid state battery including an first active material layer including an active material, a second active material layer, and a solid electrolyte later [0015], a sulfide solid electrolyte is used for the solid electrolyte [0039]. The solid electrolyte layer contains a binder [0042].  Suzuki further discloses solid electrolyte can be used for an all solid state battery. Examples of such solid electrolyte include oxide based amorphous solid electrolyte such as Li2O, sulfide-based amorphous solid electrolyte such as Li2S or Li2S-P2S5 [0039]. Suzuki further discloses in example 1, a solid electrolyte that comprises Li2S and P2S5 mixed with a heptane solvent, the solid electrolyte was put in a mold and was pressed forming the solid electrolyte layer [0061]. Examiner notes that solid electrolyte that comprises Li2S and P2S  reads on the claimed inorganic solid electrolyte have a conductivity of an ion metal belonging to Group I of the periodic table (Li2S  conductivity of an ion metal belonging to group I of the periodic table).  Examiner notes that solid electrolyte layer reads on the claimed solid electrolyte sheet. (CLAIM 32) Suzuki does not disclose the binder includes a polymer, wherein the polymer is selected from the group consisting of polyurethane, acryl resin, polycarbonate, hydrogenated acrylonitrile butadiene rubber (HNBR), polyamide, polyester.  Ode discloses a solid electrolyte layer including  a conductive complex (Ode:[0048]-[0050]). Ode further discloses to  adjust the film forming properties of a conductive complex, binder resins can be added to a solid electrolyte, examples include polyamides (Ode:[0169]). It would have been obvious to one having ordinary skill in the art to use the polymer selected from the group consisting of polyamide, as polyamide is included in the list of acceptable choices of a polymer for a binder and is known and common in the art. (CLAIMS 27, 32, 34 and 35)
While modified  Suzuki does not explicitly disclose the binder includes a polymer satisfying the follow conditions 1 or 2, (condition 1) A Young’s module is 0.003 GPa or more and less than 0.2 GPa and a breaking elongation is 300% to 700%, and (condition 2) A young’s modulus is 0.2 to 2 GPa and a breaking elongation is 10% to 1,000%, however, the binder of modified Suzuki includes a polymer selected from the group consisting of polyamide  (taught by Ode), which  polyamide is a polymer included in the list of acceptable polymers in the instant specification at [0070].  Due to  modified  Suzuki using the same polyamide polymer as  applicant the polymer is expected to have the same Young’s modulus and breaking elongation, absent any evidence to the contrary. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (CLAIMS 27 and 32)
Regarding claim 28 , modified Suzuki discloses all of the limitations as set forth above in claim 27 . While modified Suzuki does not explicitly disclose the polymer satisfies the following condition 3, Young’s modulus is 0.2 to 2 GPa and a breaking elongation is 300% to 700%, the binder of modified Suzuki includes a polymer selected from the group consisting of polyamide (taught by Ode), which  polyamide is a polymer included in the list of acceptable polymers in the instant specification at [0070].  Due to  modified  Suzuki using the same polyamide polymer as  applicant the polymer is expected to have the same Young’s modulus  of 0.2 to 2 GPa  and breaking elongation of 300% to 700% , absent any evidence to the contrary. (CLAIM 28)
Regarding claim 29,  modified Suzuki discloses all of the limitations as set forth above in claim 27. While modified Suzuki does not explicitly disclose a yield elongation of the polymer is 10% or more, modified Suzuki discloses the binder of modified Suzuki includes a polymer selected from the group consisting of polyamide (taught by Ode), which  polyamide is a polymer included in the list of acceptable polymers in the instant specification at [0070].  Due to  modified  Suzuki using the same polyamide polymer as  applicant the polymer is expected to have the same yield elongation of 10% or more, absent any evidence to the contrary. (CLAIM 29)
Regarding claims 30, 31 and 33. modified Suzuki discloses all of the limitations as set forth above in claims 27 and 32.  Modified Suzuki further discloses in example 1, an inorganic solid electrolyte that comprises Li2S and P2S5 mixed with a heptane solvent, the solid electrolyte was put in a mold and was pressed forming the solid electrolyte layer (Suzuki:[0061]).  Examiner further notes that Li2S and P2S5 read on the claimed active material. (CLAIMS 30 and 33)  Examiner further notes that heptane solvent reads on the claimed dispersion medium. (CLAIM 31)
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that  the crystalline PVDF-HFP used by Cotton is a copolymer, but it does not have a cross linking structure. Not all PVDF-HFP necessarily satisfy the condition 1 and condition 2 recited in claim 1. Applicants assertion is not persuasive.  A polymer of polyvinylidene fluoride co- hexafluoropropylene (PVDF-HFP), is a polymer included in the list of acceptable polymers included at page 50 in table 1 at [0167], the PVDF-HFP meets conditions 3 (A Young’s modulus is 0.2 to 2 GPa and a breaking elongation is 300% to 700%), if the PVDF-HFP meets conditions 3 it will meet condition (A Young’s modulus is 0.2 to 2 GPa and breaking elongation is 10% to 1,000%).
Further, as evidenced by Yang  PVDF-HFP is a polymer that has a crosslinking structure, cross linked poly(vinylidene fluoride co-hexafluoropropylene) (PVDF-HFP)  are  more dimensionally stable  and has an excellent tensile strength. [pages  2067-2069]. Therefore the PVDF-HFP polymer of Cotton has a crosslinking structure and would be expected to satisfy condition 1 or 2. 
Applicant further asserts the polyalkylene oxide chain  of Makino  does not have a crosslinking structure. Applicants assertion is not persuasive.  A polyalkylene oxide chain  is a  structure that  has a crosslinking structure and is a soft segment, as evidenced by  (col.12/5-30)   of Makino that shows that the polymer polyalkylene oxide chain (a polyethylene oxide chain) meets general formula 1, the  binder has a hard segment and a soft segment in a molecule (col.9/ L 15-18). Further, as evidenced by Paranjape , polymers containing poly ethylene oxide have a crosslinked structure and are  amorphous and have flexible polymer chains to achieve high Li ion conductivity. Cross-linked PEOs copolymers contain short PEO side chains while the cross-linking enhances mechanical strength for solid electrolytes [abstract].  Therefore, a polyethylene oxide chain   has a crosslinking structure and is a soft segment. 

    PNG
    media_image1.png
    424
    627
    media_image1.png
    Greyscale

The 35 USC 103 rejections for claims 1-8 and 11  over Suzuki et al. in view of Cotton et al.  are maintained. 
Applicant’s arguments,  with respect to claims 12-16, 17-18, 19-26, and  27-33 have been fully considered and are persuasive.  The 35 USC 103 rejections has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722